     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 1 of 18. PageID #: 10844



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                 ) CASE NO. 1:19-cv-145
                                              )
                        Plaintiff,            ) JUDGE DAN AARON POLSTER
                                              )
            v.                                ) MAGISTRATE JUDGE
                                              ) THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO,                     )
LLC, et. al.,                                 )
                                              )
                        Defendants.           )

   ORDER GRANTING EMERGENCY MOTION OF MARK E. DOTTORE,
   RECEIVER OF THE ART INSTITUTE OF LAS VEGAS, LLC, FOR AN
  ORDER AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF THE
   ASSETS OF THE ART INSTITUTE OF LAS VEGAS, LLC, FREE AND
 CLEAR OF LIENS, ENCUMBRANCES, CLAIMS AND OTHER INTERESTS
     (WITH CERTAIN EXCEPTIONS) AND FOR TRANSFER OF THE
 INTERESTS OF UNPAID HOLDERS OF INTERESTS TO THE PROCEEDS
                         OF THE SALE

            This matter having come before the Court on the Motion (the “Sale Motion”)

of Mark E. Dottore (the “Receiver”), Receiver of The Art Institute of Las Vegas

LLC, for an Order Authorizing the sale of substantially all of the assets of The Art

Institute of Las Vegas, LLC, an Arizona nonprofit limited liability company that is

registered in the State of Nevada as The DC Art Institute of Las Vegas, LLC OPE

ID #04051300 (the “School”), free and clear of all mortgages, pledges, security

interests, liens, encumbrances, claims, charges, and any other interests of any kind

or type whatsoever (the “Interests”) (with certain exceptions as hereinafter

provided) and for the transfer the Interests of unpaid holders of Interests to the

Proceeds of the Sale. In the Sale Motion, the Receiver seeks the entry of an Order:

(i) authorizing the sale of all or substantially all of the assets (the “Assets”) of the


{00022593-2 }
     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 2 of 18. PageID #: 10845



School to Save the Art Institute of Las Vegas Limited (“Save Las Vegas” or the

“Buyer”), consistent with the terms of an Asset Purchase Agreement (the “APA”)

dated July15, 2019; (ii) determining and directing that the sale of the Assets is free

and clear of all Interests except for amounts that are required to be paid as part of

the process of approval of the Sale at the direction of the United States Department

of Education (the “DOE”) or the Nevada Department of Employment, Training and

Rehabilitation, Commission of Postsecondary Education (the “DETR”) (the

“DOE/DETR Required Amounts”); and (iii) and transferring any unpaid claims of

the holders of Interests and other interest holders in the Assets to the proceeds of

sale; and (iv) granting such other and further relief as is warranted in the

circumstances.

            The Court having reviewed the Sale Motion, the Declaration of the Receiver,

and all other pleadings, motions, objections, and other responses (the “Written

Statements”) related thereto, to consider the proposed sale (the “Sale”) of the

Assets pursuant to the terms and conditions of the APA, at which time all parties in

interest were afforded an opportunity to be heard and the Court having weighed

and considered the Written Statements :

            IT IS HEREBY FOUND AND DETERMINED THAT:

            A.    All capitalized terms not defined herein shall have the same meaning

                  as set forth in the Sale Motion and the APA;

            B.    The relief requested in this motion is governed by FED. R. CIV. P. 66,

                  Rule 66.1(c) and (d) of the Local Rules for the United States District



                                              2
{00022593-2 }
     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 3 of 18. PageID #: 10846



                 Court for the Northern District of Ohio (the “Local Rules”), federal

                 common law and the Receiver Order;

            C.   The Interim Receiver Order provides,

                 2.n. The Receiver is authorized to negotiate and effect an
                 orderly sale, transfer, use or assignment of all or a portion
                 of any of the Property in or outside of the ordinary course
                 of business of the Receivership Entities and, for the
                 proceeds thereof, to pay the secured and unsecured
                 indebtedness of the Property, including the Real
                 Property . . . The Receiver is authorized to conduct such a
                 sale of the Property in any manner which he, in his good
                 faith and reasonable discretion, believes will maximize
                 the proceeds received from the sale.;

            D.   The Amended Receiver Order provides that the Receiver’s authority to

                 negotiate and effect a sale of the assets is subject Paragraphs 13 and

                 14 of the Amended Receiver Order. Paragraph 13 affirms that the

                 regulatory authority of the United States may not be stayed or

                 constrained and Paragraph 14 affirms the validity of the Federal

                 Priority Statute, 31 U.S.C. § 3713;

            E.   Notice of the Sale Motion and the Sale was provided to hundreds of

                 persons, who the Receiver identified as having an interest in the sale

                 proceeding. Notice was served upon all parties to this lawsuit and

                 their lawyers, the federal, state and local taxing authorities, all

                 secured creditors, unsecured creditors that have demonstrated an

                 interest in the assets, the Department of Justice, the Department of

                 Education, the Nevada state education regulators, the Nevada

                 Attorney General, and all regulatory and accrediting agencies. The list


                                              3
{00022593-2 }
     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 4 of 18. PageID #: 10847



                 of persons served through the Court is a matter of record; the

                 additional parties served is contained in a certificate of service filed

                 with the Court;

            F.   Proper, timely, adequate and sufficient notice of the Sale Motion, the

                 Sale Hearing and the proposed Sale has been provided to all interested

                 parties;

            G.   Objections were filed as follows:

                 1.    Tech Park 6, LLC’s Limited Objection to Emergency Motion of

                       Mark E. Dottore, Receiver of The Art Institute of Las Vegas, LLC,

                       for an Order Authorizing the Sale of Substantially all of the

                       Assets of The Art Institute of Las Vegas, LLC, Free and Clear of

                       All Liens, Encumbrances, Claims, and Other Interests (With

                       Certain Exceptions) and for Transfer of the Interests of Unpaid

                       Holders of Interests to the Proceeds of the Sale (Doc. No. 395) (the

                       “Tech Park Objection”);

                 2.    The State of Nevada, Commission on Postsecondary Education’s

                       Good Faith Limited Objection to the Receiver’s Sale of the Art

                       Institute of Las Vegas, LLC (Doc. No. 396) (the “DETR

                       Objection”); and

                 3.    Studio Enterprise Manager, LLC’s Limited Objection and

                       Reservation of Rights to Emergency Motion of Mark E. Dottore,

                       Receiver of The Art Institute of Las Vegas, LLC, for an Order



                                              4
{00022593-2 }
     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 5 of 18. PageID #: 10848



                       Authorizing the Sale of Substantially all of the Assets of The Art

                       Institute of Las Vegas, LLC, Free and Clear of All Liens,

                       Encumbrances, Claims, and Other Interests (With Certain

                       Exceptions) and for Transfer of the Interests of Unpaid Holders

                       of Interests to the Proceeds of the Sale (Doc. No. 395) (the

                       “Studio Objection”).

            H.   In addition to the Objections, the parties to the transaction received an

                 inquiry from the DOE (the “DOE Inquiry”);

            I.   This Court has the authority to approve a Sale of the Assets free and

                 clear of all Interests (except for the DOE/DETR Required Amounts),

                 and to transfer all Interests whatsoever to the proceeds derived from

                 the respective sales of the Assets;

            J.   Liens reported against the Assets are as stated in the Sale Motion;

            K.   The DOE and DETR have an interest in the Assets in the amount that

                 is required to be paid prior to the change of ownership to Save Las

                 Vegas;

            L.   Those other holders of Interests who did not object to the Sale Motion

                 are deemed to have consented to the Sale. Those holders of Interests

                 who did object, if any, are adequately protected by having their

                 Interests, if any, attach to the proceeds of Sale;

            M.   Prior to the appointment of the Receiver, the School advertised itself as

                 for sale to a willing buyer. The School was one of the Excluded



                                               5
{00022593-2 }
     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 6 of 18. PageID #: 10849



                 Campuses; that is, it was not selected for acquisition by Education

                 Principle Foundation, The Arts Institute International, LLC or the

                 Dream Center South University, LLC. Immediately after his

                 appointment, the Receiver was approached by Save Las Vegas and

                 another group who were seriously interested in acquiring the School;

            N.   Since his appointment in this case, the Receiver has marketed all of

                 the Assets in a manner that was designed to attract the maximum

                 number of individuals and groups with an interest in purchasing one

                 or multiple campuses.     Further, this case has been the subject of

                 extensive press coverage.       Through the press coverage and through

                 earlier efforts to sell the institution, the Receiver’s interest in a sale

                 transaction and its financial situation were widely known among

                 educators, educational institutions and investors in educational

                 institutions and in excess of twenty prospective buyers have contacted

                 the Receiver about the possibility of purchasing one or more campuses

                 of the Receivership Entities;

            O.   The APA submitted by Buyer is the highest and best offer received for

                 the Assets. It represents the highest in terms of money offered for the

                 Assets and also includes the opportunity to continue the institution

                 and honor the students’ wishes to complete their programs of study.

                 The APA offers the School’s creditors the most money and the School’s

                 students an uninterrupted education.         Principals of Buyer have



                                                 6
{00022593-2 }
     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 7 of 18. PageID #: 10850



                 demonstrated postsecondary education experience and knowledge and

                 are more likely than other prospective purchasers to be successful in

                 obtaining approvals from regulatory authorities which are required to

                 complete the sale transaction. Buyer also seeks to close at the earliest

                 possible time and demonstrates the financial wherewithal to do so. A

                 Sale to Buyer is consistent with good business judgment and is

                 approved by this Court;

            P.   If the Assets are not sold to Buyer at this time, they will be

                 substantially devalued or the sale will fail and the School will close.

                 The Assets are more valuable when sold as a “going concern,” that is,

                 as an educational institution. The sale to Buyer will also benefit the

                 School’s students, faculty and the community as the school will remain

                 open. In order to sell the Assets as a continuing educational enterprise

                 in good standing, the Seller must complete its sale transaction

                 immediately, as it cannot continue to operate as an educational

                 institution even for a short time without financial assistance and is in

                 danger of losing both its accreditation and its ability to participate in

                 federal student aid programs;

            Q.   A reasonable opportunity to object or be heard with respect to the Sale

                 Motion and the relief requested herein has been afforded to all

                 interested persons and entities, including but not limited to, all parties

                 and intervenors to     this action, all secured lenders, all unsecured



                                              7
{00022593-2 }
     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 8 of 18. PageID #: 10851



                 creditors who have requested that notices be sent to them, Attorney

                 General of the State of Nevada, all full time faculty members, all of the

                 School’s educational accrediting agencies, and other parties that the

                 Receiver believes would have an interest in the Sale or who have

                 requested that they be notified of any sale;

            R.   The Receiver has demonstrated that approval of the Sale Motion and

                 consummation of the Sale to the Buyer at this time is in the best

                 interests of the School, its creditors and its students. The Receiver has

                 advanced good and sufficient business justification supporting the sale

                 of the Assets to the Buyer as set forth in the Sale Motion, and it is a

                 reasonable   exercise    of   the   Receiver’s   business   judgment    to

                 consummate a sale of the Assets on the terms and conditions set forth

                 in the APA, and to execute, deliver and perform its obligations

                 thereunder. Sound business judgment includes, but is not limited to,

                 the fact that (i) there is a risk of immediate and irreparable loss of

                 value of the Assets if the Sale is not consummated, (ii) there is a

                 substantial risk of loss of accreditation from the Accrediting Counsel

                 for Independent Colleges and Schools (“ACICS”) and American

                 Culinary Federation Education Foundation’s Accrediting Commission

                 (“ACFEFAC”), and loss of eligibility to participate in federal student

                 aid programs (iii) the School cannot continue as an educational

                 institution for even a short time without financial assistance, (iv) if the



                                               8
{00022593-2 }
     Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 9 of 18. PageID #: 10852



                 School ceases to operate as an educational institution, its students will

                 be unable to complete their programs of study, and (v) the

                 consummation of the transaction contemplated under the APA

                 presents the best opportunity to realize the value of the Assets to avoid

                 further decline and devaluation thereof; (vi) the sale is at arm’s length;

                 and (vii) the Receiver has exercised reasonable diligence and good faith

                 judgment;

            S.   The consideration to be paid by the Buyer for the Assets constitutes

                 adequate and fair value for the Assets and the terms and conditions of

                 the APA are fair and reasonable;

            T.   The Receiver is authorized and directed to negotiate, execute and

                 deliver all documents necessary to consummate the Sale with the

                 Buyer on the same general terms and conditions as the APA with such

                 changes as the Receiver, in his sole discretion, deems necessary or

                 desirable, and is further authorized to execute other ancillary

                 agreements and other documents to sell the Assets and to complete the

                 Sale of the Assets without further order of this Court free and clear of

                 all Interests (except for the DOE/DETR Required Amounts), as long as

                 the terms and conditions of the APA and other documents are not

                 materially worse, in the aggregate, to the School, or materially worse

                 with respect to the interests of individual secured creditors, than the

                 terms and conditions contained in the APA;



                                              9
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 10 of 18. PageID #: 10853



            U.   The School has good title to the Assets, and accordingly the sale of

                 such Assets to the Buyer will be a legal, valid and effective sale of the

                 Assets;

            V.   The terms and conditions of the APA were negotiated, proposed and

                 entered into in good faith, from arm’s length bargaining positions by

                 the Receiver and the Buyer and constitute the highest or otherwise

                 best offer for the Assets after a period in which third parties had ample

                 opportunity to seek information and enter into discussions or

                 negotiations with the Receiver concerning a sale of the Assets. The

                 Buyer is entitled to the protections of a good faith purchaser with

                 respect to the Sale approved hereby;

            W.   The APA is conditioned upon several events, which include (i) all of the

                 terms and conditions of the sale must be approved by the Court

                 through an Order of Sale and the Order of Sale must be final and not

                 appealable; (ii) the sale must be free and clear of all Interests (except

                 for the DOE/DETR Required Amounts); and (iii) all necessary

                 approvals from the Governing Authorities and Educational Agencies

                 are obtained. The Buyer will not consummate the transactions

                 contemplated in the APA, thus adversely affecting the School, its

                 creditors and its students, if the sale of the Assets to the Buyer is not

                 free and clear of all Interests, or if the Buyer would, or in the future




                                             10
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 11 of 18. PageID #: 10854



                      could, be liable for any of the Interests (except for the DOE/DETR

                      Required Amounts);

            X.        The Receiver does not have any interest in Buyer or any party

                      affiliated with Buyer;

            Y.        The Sale was non-collusive, fair and reasonable and conducted in good

                      faith.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

                 1.   The Sale of the Assets is approved and authorized on terms consistent

    with those in the APA which is attached to the Sale Motion and made a part

    hereof;

                 2.   Any objections to the Sale Motion or the relief requested therein that

    have not been withdrawn, waived or settled, and all reservations of rights

    included therein, are overruled on the merits;

                 3.   The APA is hereby approved and the Receiver is hereby authorized and

    empowered to fully perform thereunder and to consummate the sale as

    contemplated under the APA on the same general terms and conditions as the

    APA. To the extent that changes are needed to consummate the sale as

    contemplated under the APA, the Receiver, in his sole discretion and without

    further order of this Court, is authorized to execute such additional instruments

    and documents that may be reasonably necessary or desirable to implement the

    APA and to take all further actions as may reasonably be requested by the Buyer



                                                 11
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 12 of 18. PageID #: 10855



    for the purpose of selling, assigning, transferring, granting, conveying and

    conferring to the Buyer, or reducing to the Buyer’s possession, any or all of the

    Assets free and clear of all Interests;

                4.   As of the closing of the Sale of the Assets, the sale of the Assets to the

    Buyer will be a legal, valid, enforceable, and effective sale of the Assets, and will

    vest the Buyer with all right, title, and interest in the Assets free and clear of all

    Interests (except for the DOE/DETR Required Amounts);

                5.   Subject to Paragraphs 14 and 16, and except as may be expressly

    permitted by the contemplated APA, all persons and entities holding liens or

    interests, including the Secured Claimants, are hereby barred from asserting

    such liens or interests against the Buyer, its successors or assigns, or the Assets;

                6.   Proper, timely, adequate and sufficient notice of the proposed Sale has

    been provided by the Receiver to all relevant parties, and no other or further

    notice is required;

                7.   The foregoing notwithstanding, subject to Paragraphs 14 and 16, the

    provision of this Order authorizing the Sale of the Assets free and clear of all

    Interests (except for the DOE/DETR Required Amounts) shall be self-executing,

    and notwithstanding the failure of the Receiver, the Buyer or any other party to

    execute, file or obtain releases, discharges, termination statements, assignments,

    consents or other instruments to effectuate, consummate and/or implement the

    provisions hereof or the contemplated APA with respect to the Sale of the Assets,

    all liens, claims, encumbrances and interests on such Assets shall be deemed



                                                  12
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 13 of 18. PageID #: 10856



    released and shall attach to the proceeds of the Sale except for the DOE/DETR

    Required Amounts;

                8.   Subject to Paragraphs 14 and 16, this Order shall be binding upon and

    govern the acts of all entities, including without limitation, all filing agents, filing

    officers, title agents, title companies, recorders of mortgages, recorders of deeds,

    registrars of deeds,          administrative agencies,   governmental    departments,

    secretaries of state, federal, state and local officials, and all other persons or

    entities who may be required by operation of law, the duties of their office or

    contract to accept, file, register or otherwise record or release any documents or

    instruments, or who may be required to report to or insure title or state of title in

    or to any of the Assets;

                9.   Subject to Paragraphs 14 and 16, from and after entry of this Order,

    neither the School nor any creditor or other party in interest shall take or cause

    to be taken any action that would interfere with the sale of the Assets to the

    Buyer in accordance with the terms of this Order;

                10. Subject to Paragraphs 14 and 16, from and after entry of this Order, no

    creditor or other party in interest shall assert any claims or take any legal or

    other actions relating to the Assets to be sold to Buyer, before the closing of the

    Sale against Buyer, its principals or the Assets;

                11. The Receiver is authorized to execute such other documents as are

    necessary or desirable to implement this Order;




                                                13
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 14 of 18. PageID #: 10857



                12. This Court shall retain jurisdiction (i) to enforce and implement the

    terms and provisions of the contemplated APA and all amendments thereto, any

    waivers and consents thereunder and any other agreements executed in

    connection therewith, (ii) to resolve any disputes arising under or related to the

    APA, except as otherwise provided therein, and (iii) to interpret, implement and

    enforce the provisions of this Order.

                13. The Tech Park Objection shall be deemed resolved effective as of entry

    by this Court of the proposed form of Order Surrendering Possession of Premises

    to Intervening Landlord, Tech Park 6, LLC, Relieving Injunction and Stay as to

    Leased Premises and the Lease and Related Relief submitted to this Court jointly

    by the Receiver, the Buyer and Tech Park.

                14. The DETR Objection is resolved. Nothing in the APA or this Order

    shall constrain the regulatory authority of DETR to require the Buyer to assume

    any obligation, claim, encumbrance, lien or liability which the School may owe or

    be required by DETR or the United States Department of Veterans Affairs to pay

    or otherwise be responsible for, relating to any student stipend(s), unearned

    tuition, student reimbursements, errors, omissions or other monetary

    obligation(s) incurred or accrued by the School prior to April 1, 2019 or, to the

    extent applicable, otherwise prevent any recovery pursuant to NRS 394.520 for

    violations of NRS 394.393-NRS 394.560 or NAC Chapter 394.300-394.685, or for

    any recovery for potential violations of 38 CFR § 21.4009(f).




                                               14
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 15 of 18. PageID #: 10858



                15. The Studio Objection is resolved. The parties shall amend the APA as

    follows:

                a. The last sentence of the definition of "Accounts Receivable" in the APA

                   is modified to read "Accounts Receivable shall not include any account

                   receivable that Studio or its affiliates are entitled to, including

                   pursuant   to   that   certain    Amended   and    Restated   Framework

                   Agreement, dated January 7, 2019, by and among Studio, Seller,

                   Dream Center Education Holdings, LLC and the other parties thereto."

                b. The last sentence of the definition of "Excluded Receivables" in the

                   APA is modified to read "Excluded Receivables shall include any

                   account receivable that Studio or its affiliates are entitled to, including

                   pursuant   to   that   certain    Amended   and    Restated   Framework

                   Agreement, dated January 7, 2019, by and among Studio, Seller,

                   Dream Center Education Holdings, LLC and the other parties thereto."

                c. The following language shall be added to the end of Section 5.4 of the

                   APA: “Notwithstanding the foregoing, any data or access provided

                   hereunder expressly excludes any information or data of any other

                   schools or students of any other schools.

                16. The inquiry of the DOE is resolved. Nothing in the APA or this Order

    shall constrain the regulatory authority of any agency of the United States,

    including DOE, or affect DOE’s authority to set conditions for participation under

    the Title IV program of the Higher Education Act, including but not limited to



                                                15
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 16 of 18. PageID #: 10859



    requiring the Buyer to assume any obligation, claim, encumbrance, lien or

    liability which the School may owe or be required by DOE or the United States

    Department of Veterans Affairs to pay or otherwise be responsible for, relating to

    any student stipend(s), unearned tuition, or other monetary obligation(s) incurred

    or accrued by the School prior to April 1, 2019; provided, however, for avoidance

    of doubt that under no circumstances will the Buyer be responsible for any

    trailing liabilities associated with any institution or OPE ID associated with or

    under the ownership of Seller, Dream Center Education Holdings, Argosy

    University of California, LLC, Dream Center South University, LLC or The Arts

    Institute International, LLC other than the School.

                17. Pursuant to Fed. R. Civ.R. 54(B), this Order is a final Order and there

    is no just reason for delay.

            IT IS SO ORDERED.

            Dated: July 26, 2019

                                                     s/Dan Aaron Polster
                                                     Dan Aaron Polster
                                                     United States District Judge



                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                16
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 17 of 18. PageID #: 10860



Respectfully submitted,

/s/ Mary K. Whitmer
Mary K. Whitmer (0018213)
James W. Ehrman (0011006)
Robert M. Stefancin (0047184)
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113-2535
Telephone: (216) 771-5056
Email: mkw@weadvocate.net

Counsel for Mark E. Dottore, Receiver


  /s/ Gwen Rutar Mullins
Gwen Rutar Mullins (NV-003146) (admitted pro hac vice)
Howard & Howard Attorneys PLLC
3800 Howard Hughes Parkway, Suite 1000
Las Vegas, NV 89169
Telephone: 702.667.4818
Email: gmullins@howardandhoward.com

Counsel for Save the Art Institute of Las Vegas Limited

AGREED AS TO PARAGRAPH 13

Richard A. Chesley (OH-0029442)
DLA Piper LLP
444 West Lake Street, Suite 900
Chicago, IL 60606
Telephone: 312.368.4000
Email: richard.chesley@dlapiper.com

- and -

  /s/ Joshua D. Morse
Joshua D. Morse (admitted pro hac vice)
DLA PIPER LLP
555 Mission Street, Suite 2400
San Francisco, CA
Telephone: 415.836.2500
Email: joshua.morse@dlapiper.com
Counsel to Tech Park 6, LLC


                                          17
{00022593-2 }
    Case: 1:19-cv-00145-DAP Doc #: 405 Filed: 07/26/19 18 of 18. PageID #: 10861



AGREED AS TO PARAGRAPH 14

  /s/ Robert A. Whitney
Robert A. Whitney (NV-008726)
Aaron Ford – Attorney General
Office of Nevada Attorney General
555 East Washington Avenue, Suite 3900
Las Vegas NV 89101
Chicago, IL 60606
Telephone: 702.483.3104
Email: rwhitney@ag.nv.gov

Counsel for The State of Nevada,
Commission on Postsecondary Education




4850-1133-9421, v. 1




                                        18
{00022593-2 }
